Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed December 8, 2020.
Claims 1-3, and 7 are cancelled;
	Applicant has amended claims 4, 8, 10-12;
	Applicant has added new claims 12-24;
Claims 4-6, 8-24 are pending; and
Claims 4-6, 8-24 are allowed.

	
Priority
	This application is a National Stage of International Application No. PCT/IB2016/057268 filed December 1, 2016, claiming priority based on European Patent Application No EP15197902.8 filed December 3, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Examiner’s Amendment-Claims
	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Joshua J. Buchman at (617) 528-8546 on December 21, 2020.
	Claim 4 is rewritten as

	wherein said isolated nucleic acid molecule is operatively linked to at least a nucleic acid sequence encoding for a gene to be expressed specifically in a rod photoreceptor cell.

	In claim 8, the phrase “the step” is replaced with “a step”.

	In claim 8, the phrase “an expression cassette according to” is replaced with “the expression cassette of”.

The following is an Examiner’s statement of reasons for allowance: 
	The prior art does not teach or fairly suggest the nucleic acid molecule of SEQ ID NO:1, wherein said nucleic acid molecule leads to the specific expression of a gene in rod photoreceptors when a gene is operatively linked to said nucleic acid molecule. No art was found, prior to the effective filing date of the instant application, disclosing SEQ ID NO:1 and having the recited functional limitations of claim 4, namely: wherein said nucleic acid molecule leads to the specific expression of a gene in rod photoreceptors when a gene is operatively linked to said nucleic acid molecule. Cosgrove et al. “The sequence of Mus musculus BAC clone RP23-330N2”, Accession: AC165291.2 (year 2005) discloses a BAC Clone having 100% local similarity to SEQ ID NO:1. (See sequence search result 2 of GenEmbl database for SEQ ID NO:1 in file 20200821_080349_us-15-780-569-1.rge; alignment provided below). However, this BAC Clone consists of 206353 bp, and would not be expected to possess the recited functional limitation of claim 1 when a gene is operatively linked to the BAC Clone.



    PNG
    media_image1.png
    544
    890
    media_image1.png
    Greyscale

	Support for a nucleic acid comprising the nucleotide sequence of SEQ ID NO: 1 that leads to expression of an operatively linked gene sequence in rod photoreceptor cells is found in Figure 1 and on page 20 of the instant specification.

	In amendments filed December 8, 2020, Applicant has added new claim 14, which recites that the minimal promoter comprises the nucleotide sequence of SEQ ID NO:2. Prior to the effective filing date of the instantly claimed invention, no prior art was found disclosing the nucleotide sequence of SEQ ID NO:2.

In amendments filed December 8, 2020, Applicant has added new claim 20, which recites the kit of claim 12, further comprising “instructions for administering the expression cassette”; and therefore, claim 20 is directed to printed matter. MPEP 2111.05, I(B), instructs “where the printed matter and product do not depend upon each other, no functional relationship exists. For example, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2020 is being considered by the examiner.

Specification
	The prior objection to the legend to Figure 1 on page 4 of the specification, for referring to features as “green”, “red”, or “white” where Figure was only provided in black-and-white, is withdrawn. Applicant provided Figure 1 in color with drawings filed 12/08/2020.

	The prior objection to the specification, for improper use of trademarks, is withdrawn. Applicant corrected said deficiencies in papers filed 12/08/2020.
Drawings
The drawings filed December 8, 2020 is accepted by the Examiner.
The prior objection to the drawings is withdrawn because Applicant provided Figure 1 in color with papers filed 12/08/2020. 

Claim Objections
	The prior objections to the claims is withdrawn. Applicant corrected said deficiencies with papers filed 12/08/2020.

35 USC § 101
The prior rejections of claims 1 and 3 under 35 U.S.C. 101, as being directed to a judicial exception, is withdrawn. Applicant cancelled claims 1 and 3 in papers filed 12/08/2020. 

35 USC § 112(b)
The prior rejection of claim 10 under 35 U.S.C. 112(b), for insufficient antecedent basis for the term “vector”, is withdrawn. Applicant removed recitation of the term “vector” in papers filed 12/08/2020. 

The prior rejections of claim 11 under 35 U.S.C. 112(b) is withdrawn. Applicant has removed the indefinite claim language in papers filed 12/08/2020. 

35 USC § 112(a)
	The prior rejection of claims 1-2, 4-6 and 8-12 under 35 U.S.C. 112(a), for failing to comply with the written description requirement, is withdrawn. In amendments filed 12/08/2020, Applicant has limited the nucleic acid molecule to SEQ ID NO:1 itself. 

35 USC § 102
	The prior rejections of claim 3 under 35 U.S.C. 102(a)(1) are withdrawn. Applicant cancelled claim 3 in papers filed 12/08/2020. 

Conclusion
Claims 4-6, 8-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        56